1st Quarter Earnings Slides May 5, 2011 Forward Looking Statements This Presentation includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements relate to, among other things, projections ofrefining margins, debt reduction, cash flows and capital expenditures. We have used the words "anticipate," "believe," "could," "estimate," "expect," "intend," "may," "plan," "predict," "project," “should,” "will" and similar terms and phrases to identify forward-looking statements in this Presentation. Although we believe the assumptions upon which these forward-looking statements are based are reasonable, any of these assumptions could prove to be inaccurate and the forward-looking statements based on these assumptions could be incorrect. Our operations involve risks and uncertainties, many of which are outside our control, and any one of which, or a combination of which, could materially affect our results of operations and whether the forward-looking statements ultimately prove to be correct. Actual results and trends in the future may differ materially from those suggested or implied by the forward-looking statements depending on a variety of factors which are described in greater detail in our filings with the SEC. All future written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the previous statements. We undertake no obligation to update any information contained herein or to publicly release the results of any revisions to any forward-looking statements that may be made to reflect events or circumstances that occur, or that we become aware of, after the date of this Presentation. 2 2Q 2011 Guidance 3 Pacific Northwest Mid- Pacific Mid- Continent California Throughput (mbpd) 160-170 65-75 110-120 240-250 Manufacturing Cost ($/bbl) $ in millions, unless noted Corporate/System Refining Depreciation Corporate Expense Before Depreciation Interest Expense1 Before Interest Income 1Includes impact of early redemption of $150M Junior Subordinated Notes due in 2012. Net Income/(Loss) 4 EPS (Diluted) $ in millions, except per share amounts 1Q 2010 2Q 2010 3Q 2010 4Q 2010 1Q 2011 Refining Retail 24 30 32 11 2 Corporate and Unallocated Interest and Financing Costs1 Interest Income (Expense) and Other2 - - 4 - Income Tax (Expense) / Benefit 84 Net Income / (Loss) $3 EPS (Diluted) 1 Interest and financing costs include foreign currency gains and losses. 2 Represents net amount of interest income and other expense, as reported. 1Q 2011 Gross Margin Reconciliation 5 $/bbl, unless noted Reported Gross Margin LIFO Hedge1 Revised Gross Margin2 California WC 3-2-13 Capture Rate4 104% 107% Gross Margin - Pacific Northwest PNW 5-3-1-13 Capture Rate4 100% 111% Gross Margin - Mid-Pacific PNW 5-3-1-13 Capture Rate4 -23% -21% Gross Margin - Mid-Continent G3 3-2-13 Capture Rate4 109% 114% Gross Margin - 1 Hedge gains and losses are recorded primarily in the region in which the barrels are received. 2 Reported gross margin per barrel adjusted to exclude the impacts of our 2011 1st Quarter gains/(losses) on derivative positions. 3 For more information and detail on the benchmark crack spreads, please see the ‘Industry Differentials’ document in the Investors section of www.tsocorp.com. 4 Amounts may not recalculate due to rounding. 1Q 2011 Cash Flow $ in millions 1 Includes net repayments of$70 million on the TPSA revolving credit facility and refinancing fees on the corporate revolving credit facility. 2 Interest paid is net of capitalized interest. 1 2 Throughput by Refining Region Pacific Northwest Mid-Pacific Mid-Continent California Operating Expense by Refining Region Pacific Northwest Mid-Pacific Mid-Continent California 8 Stock-Based Compensation 9 $ in millions Q2 2010 Q3 2010 Q4 2010 Q1 2011 Stock options 2 1 1 - Restricted stock and units 5 3 3 2 Performance units - 1 - - Stock appreciation rights 6 19 35 Phantom stock 3 7 11 Total Stock-Based Compensation Expense 1 14 30 48 Change in Tesoro stock price during quarter
